                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar No. 6228
                                                                       3   DAVID M. SEXTON, ESQ.
                                                                           Nevada Bar No. 14951
                                                                       4   6605 GRAND MONTECITO PARKWAY
                                                                           SUITE 200
                                                                       5   LAS VEGAS, NEVADA 89149
                                                                           (702) 384-7000
                                                                       6   efile@alversontaylor.com
                                                                       7   Attorneys for Plaintiff

                                                                       8                               UNITED STATES DISTRICT COURT

                                                                       9                                      DISTRICT OF NEVADA
                                                                      10   JULIE ZALOGA, an individual;                          CASE NO.: 2:18-CV-02415-JAD-CWH
                                                                      11
                                                                                  Plaintiff,
                                                                      12   vs.                                                   STIPULATION AND ORDER TO
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                                                                 EXTEND DEADLINE TO FILE
                                                                      13   DIAMOND RESORTS INTERNATIONAL                         STIPULATION AND ORDER FOR
                                                                           MARKETING, INC., a foreign corporation;               DISMISSAL
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                           and DIAMOND RESORTS HOLDINGS,
                                          (702) 384-7000




                                                                           LLC, a domestic limited liability company,            [FIRST REQUEST]
                                            LAWYERS




                                                                      15

                                                                      16          Defendants.

                                                                      17
                                                                                  Plaintiff Julie Zaloga, by and through her counsel, Alverson Taylor & Sanders, and
                                                                      18

                                                                      19   Defendants Diamond Resorts International Marketing, Inc. and Diamond Resorts Holdings,

                                                                      20   LLC, by and through their counsel, Snell & Wilmer L.L.P., hereby stipulate and agree to extend
                                                                      21   the deadline to file the Proposed Stipulation and Order for Dismissal that is currently due May
                                                                      22
                                                                           20, 2019.
                                                                      23
                                                                                  The parties are in the process of finalizing the settlement agreement and need more time
                                                                      24
                                                                           to finalize and execute the agreement. As such, and to give the parties time to finalize the
                                                                      25

                                                                      26   agreement and for payment to be made, the parties have agreed to extend the deadline to file the

                                                                      27   Proposed Stipulation and Order for Dismissal an additional two weeks, until June 3, 2019. This

                                                                      28   should give the parties enough time to finalize the agreement and execute the agreement.
                                                                                                                          1                             KB/26006
                                                                       1          The parties seek this extension in good faith.
                                                                       2   IT IS SO STIPULATED.
                                                                       3
                                                                           Dated: May 20, 2019                                 Dated: May 20, 2019
                                                                       4
                                                                           ALVERSON TAYLOR SANDERS                             SNELL & WILMER L.L.P.
                                                                       5

                                                                       6
                                                                           By: /s/ David M. Sexton                             By: /s/ Paul Swenson Prior
                                                                       7       Kurt R. Bonds, Esq.                                 Paul Swenson Prior
                                                                               Nevada Bar No. 6228                                 Nevada Bar No. 9324
                                                                       8       David M. Sexton, Esq.                               Hayley J. Cummings
                                                                               Nevada Bar No. 14951                                Nevada Bar No. 14858
                                                                       9        6605 Grand Montecito Parkway,                      3883 Howard Hughes Parkway, Suite
                                                                                                                                   1100
                                                                                Suite 200                                          Las Vegas, Nevada 89169
                                                                      10        Las Vegas, NV 89149                                Attorneys for Defendants.
                                                                      11        Attorneys for Plaintiff Julie Zaloga

                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                                               ORDER
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                                  IT IS SO ORDERED.
                                          (702) 384-7000




                                                                                          5-21-2019
                                            LAWYERS




                                                                      15
                                                                                  Dated: ___________________, 2019.
                                                                      16
                                                                                                                        _______________________________________
                                                                      17                                                UNITED STATES MAGISTRATE JUDGE
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                           2                           KB/26006
                                                                       1                                   CERTIFICATE OF SERVICE VIA CM/ECF
                                                                       2        I hereby certify that on this 20th day of May, 2019, I did serve, via Case
                                                                       3   Management/Electronic Case Filing, a copy of the above and foregoing STIPULATION AND
                                                                           ORDER TO EXTEND DEADLINE TO FILE STIPULATION AND ORDER FOR
                                                                       4   DISMISSAL addressed to:

                                                                       5             Paul Swenson Prior, Esq.
                                                                                     SNELL & WILMER L.L.P.
                                                                       6             3883 Howard Hughes Parkway, Suite 1100
                                                                       7             Las Vega, Nevada 89169
                                                                                     sprior@swlaw.com, mawilliams@swlaw.com, DOCKET_LAS@swlaw.com,
                                                                       8             sdugan@swlaw.com
                                                                                     Attorneys for Defendants
                                                                       9
                                                                                                                                                 /s/ Kimber Foster_____________________
                                                                      10                                                                         An Employee of ALVERSON TAYLOR
                                                                      11                                                                         & SANDERS

                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13

                                                                      14
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                           N:\kurt.grp\CLIENTS\26000\26006\pleading\SAO to Extend Deadline for Dismissal_Zaloga.docx
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                            3                          KB/26006
